           Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 1 of 9 PageID #: 1
Shawn AO 106 (Rev. 06/09) Application for a Search Warrant


                            UNITED STATES DISTRICT COURT
                                                              for the
                                                    Eastern District of Missouri

              In the Matter of the Search of                                  )
the Priority Mail Express 1-Day parcel bearing tracking                       )
number 9470 1092 0556 8533 9937 69 addressed to:                              )     Case No. 4 :21 MJ I 084 (JMB)
" ALONDRA GARCIA 6475 ATLANTIC AVE SPC 226                                    )
LONG BEACH CA 90805-8618" with a return address of                            ) SUBMITTED TO THE COURT AND
" Joy!Gifts & Wholesale PO Box 872 Cape Girardeau MO                          )SIGNED BY RELIABLE ELECTRONIC MEANS
63702-0872."
                                 APPLICATION FOR A SEARCH WARRANT

    I, MASON J McNAIL , a federal law enforcement officer or an attorney for the government request
a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
the Priority Mail Express 1-Day parcel bearing tracking number 9470 1092 0556 8533 9937 69 addressed
to: "ALONDRA GARCIA 6475 ATLANTIC AVE SPC 226 LONG BEACH CA 90805-8618" with a
return address of"Joy!Gifts & Wholesale PO Box 872 Cape Girardeau MO 63702-0872,"

located in the _----'E=A:..=-STE.:.=RNe.=.:"-- District of_...,M=:.:
                                                                  IS=S=O"'-U=
                                                                            R=---•
                                                                              l    there is now concealed

                                  controlled substances and/or United States currency.
         The basis for the search under Fed. R. Crim. P. 4l (c) is (check one or more):
                ✓ evidence of a crime;
                ✓ contraband, fruits of crime, or other items illegally possessed;
                ✓ property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
           Code Section                                                            Offense Description
    Title 21, U.S.C., §§ 846, 84l (a)(l)                            Conspiracy to possess with intent to distribute controlled
                                                                    substance(s)
         The application is based on these facts:

                SEE ATTACHED AFFIDA VlT WHICH IS INCORPORATED HEREIN BY REFERENCE.

              ✓ Continued on the attached sheet.
              0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ ___, is requested
                under 18 U.S.C. § 3 I 03a, the basis of which is set forth on the attached sheet.
                               I state under the penalty of perjury th the i egoing i rue and correct.



                                                                                           Printed name and title
Sworn to, attested to, and affirmed before me via
reliable electronic means pursuant to Federal Rules of
Criminal Procedure 4.1 and 41.

Date: _,l.!M:!.!ar~c!!.!hc!...!..11~2:.l!:0=-2!...1_ __ _ __ _ __
                                                                                           Judge's signature

                                                                            John M . Bodenhausen, U.S. Magistrate J udge
City and State:       St. Louis, MO                                                        Printed name and title
                                                                            AUSA: PAUL D'AGROSA
    Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 2 of 9 PageID #: 2



                                            AFFIDAVIT

I, Mason J McNail, being duly sworn, state the following:
       1.         I am a Task Force Officer (TFO) with the United States Postal Inspection Service
(USPIS). I have been assigned as a Task Force Officer with USPIS for approximately 19 months.
I have been assigned to the Contraband Interdiction and Investigation (CI2) Team.            I have
completed available training by the USPIS in the investigation of controlled substances or
proceeds/payments being transported through the United States. The St. Louis Field Office's CI2
Team has intercepted numerous parcels which were found to contain narcotics or proceeds of
narcotics trafficking and other criminal activity. I have accrued approximately 22 years of law
enforcement experience. During my career, I have conducted numerous narcotics investigations
as a Narcotics Detective, a position in which I have approximately nine years of experience, to
include an assignment with the Drug Enforcement Administration (DEA). While assigned as a
Detective, I received extensive training in narcotics investigations and money laundering
investigations.
       2.         Experience and drug trafficking intelligence information gathered by the USPIS
have demonstrated that the U.S. Postal Service Express Mail and Priority Mail are frequently
utilized by drug traffickers for shipping controlled substances or proceeds/payments. Use of
Express Mail and Priority Mail are favored because of the speed (Express Mail - overnight; Priority
mail - two day delivery), reliability, free telephone and internet package tracking service, as well
as the perceived minimal chance of detection. Express Mail was originally intended for urgent,
business-to-business, correspondence. Intelligence from prior packages, which were found to
contain controlled substances or proceeds/payments, has indicated that these labels are usually
from an individual to an individual. Express Mail and Priority Mail are seldom used for individual
to individual correspondence.
       3.         Information gathered by the USPIS has also demonstrated that other delivery
couriers, such as Federal Express and United Parcel Service, are frequently utilized by drug
traffickers for shipping controlled substances or proceeds/payments. Information gathered by the
USPIS has demonstrated that the services and delivery practices of Federal Express and United
Parcel Service are similar to U.S. Postal Service Express Mail and Priority Mail. Like U.S. Postal
Service Express Mail and Priority Mail, Federal Express and United Parcel Service are favored
because of the speed, reliability, free telephone and internet package tracking service, as well as
    Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 3 of 9 PageID #: 3



the perceived minimal chance of detection. Like U.S. Postal Service Express Mai l and Priority
Mail, Federal Express and United Parcel Service were originally intended for urgent, business-to-
business, correspondence. However, intelligence from prior packages which were found to contain
controlled substances or proceeds/payments, has indicated that these shipping labels are usually
from an individual to an individual. Federal Express and United Parcel Service are seldom utilized
to convey individual-to-indi vidual correspondence.
       4.      In an effort to combat the flow of contro lled substances through the overnight or
two to three day delivery services, interdiction programs have been established in cities throughout
the United States by the USPIS. These cities have been identified as known sources of, and
destinations for, controlled substances. The USPIS conducted an analysis of prior packages mai led
through overnight and/or two to three day delivery services that contained controlled substances
or proceeds/payments of controlled substance sales. The analysis of those prior packages indicated
that these labels are usually from an individual to an individual. In the few cases when overnight,
and or two to three day delivery service packages containing controlled substances or
proceeds/payments have displayed a business or company name, it has usually proven to be a
fictitious business or company, or the business listed is not associated with the mailer and was
randomly selected by the mailer to deter law enforcement detection. In such instances, Postal
Inspectors review available business records to verify the postage payment utilized by the mailer.
       5.      Most business mailings sent via USPS or through other private couriers reflect a
pre-established postage meter or other various lines of credit to pay for the postage. Additionally,
during the Silk Road investigation (dark web investigation that provided avenues to customers to
order narcotics via the internet) the USPIS learned that unknown persons posted intelligence on
the Silk Road website warning would be drug mailers that most USPIS search warrant affidavits
for narcotics/narcotics proceeds packages, reflect mailing labels written as person-to-person and
bore fictitious addressee and sender names. Due to the posting on the Silk Road Website, USPIS
has noticed an increased number of packages utilizing valid sender and addressee names and or
valid business names on narcotics/narcotics proceeds packages. Recent analysis has also shown
that whether the mailer utilized a legitimate name/business on a mailing label or a fictitious name
on the mailing label, cash payment for postage is the method of payment for most
narcotics/narcotics proceeds parcels. USPIS analysis has established a series of characteristics
which, when found in combination of two or more, have shown a high probability that the package
    Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 4 of 9 PageID #: 4



will contain a controlled substance or the proceeds of controlled substance sales. Information
collected by the USPIS has demonstrated that the presence of these characteristics is significant
for delivery services, to include U.S. Postal Service Express Mail, U.S. Postal Service Priority
Mail, Federal Express, and United Parcel Service.            This profile includes the following
characteristics: package mailed from or addressed to a narcotic source city; package has a fictitious
return address; package addressee name is unknown at the destination address; package sender
name is unknown at the return address; package has address information which is handwritten;
package is mailed from a Commercial Mail Receiving Agency (CMRA); package is addressed to
residential areas; package is addressed from an individual to an individual; packages are wrapped
in brown paper and/or heavily taped ; and the ZIP Code from where the package is mailed is
different than the ZIP Code used in the return address, and or any other characteristic previously
noted in this paragraph.
       6.      The U.S. Postal Inspection Service St. Louis Field Office' s CI2 Team has found
the characteristics listed in paragraphs three, four, and five, are indicative of packages, which have
been found to contain illegal controlled substances or the proceeds/payments for controlled
substances.
       7.      This affidavit is submitted for the limited purpose of establishing probable cause
for the search warrant sought. I have not set forth each and every fact known to me concerning
this investigation. I have included what I believe are facts sufficient for the present purpose. The
information contained in this affidavit is based upon my personal knowledge and investigation, as
well as information conveyed to me by other law enforcement agents and employees.
       8.      On Tuesday, March 9, 2021 , I conducted a review of parcels at the Main Post Office
(MPO), 1720 Market Street, St. Louis, MO 63155. Parcel 9470 1092 0556 8533 9937 69 (hereafter
"Subject Parcel 1"), described as a Priority Main Express parcel, was located. Subject Parcel 1
was mailed on March 9, 2021 utilizing Pimey Bowes as a mailer. I noted Subject Parcel 1 was
addressed to a known source narcotic area: Marina Del Ray, CA; smelled of marijuana and
fragrance similar to dryer sheets; and '·waiver of signature" was printed on the Priority Mail
Express Label. The "waiver of signature" allows the parcel to be delivered without the addressee
or the addressee' s agent having to sign for the parcel, contingent upon the parcel being left in a
secure location at the address. This can allow the package' s delivery to be tracked without
affirmative acceptance by an individual who may be being investigated by law enforcement. The
    Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 5 of 9 PageID #: 5



characteristics listed in this paragraph are consistent with characteristics of previous parcels that
have contained narcotics or the proceeds of narcotics. Due to the characteristics of Subject Parcel
1, I detained Subject Parcel 1 for further review in order to verify the validity of the addressee
and sender listed on the mailing label. See Attachment A, incorporated by reference, which is a
photo of the mailing label of Subject Parcel 1.
       9.      Subject Parcel 1 was addressed to ·'ALO DRA GARCIA 6475 ATLANTIC AVE
SPC 226 LONG BEACH CA 90805-8618." Subject Parcel 1 was addressed from "Joy!Gifts &
Wholesale PO Box 872 Cape Girardeau MO 63702-0872" A search of available law enforcement
databases and USPIS records indicated the sender's PO Box belonged to Austin Venable, 1414
Douglas Drive, Jackson, MO 63755. A recent previous investigation, based on an influx of parcels
originating in California and destined for the PO Box, has discovered that Austin Venable receives
mail at 3 Village Drive, Apt 105, Cape Girardeau, MO 63701. An online search of the Missouri
Secretary of State business directory does not indicate "Joy! Gifts & Wholesale" is a currently
valid, registered business with the State of Missouri. Austin Venable previously received a Priority
Mail Express Parcel (EJ422207762US) addressed from Austin Venable 1414 Douglas Drive,
Jackson, MO 63755 and addressed to Austin Venable, 3 Village Drive Unit 105, Cape Girardeau,
MO 63701 with total shipping of $130.75 on September 24, 2020. USPIS business records
indicate the parcel was actually presented to the USPS Post Office in Burlingame, CA (94010).
Austin Venable also previously received a Priority Mail Express Parcel (EE405578009US) from
" Chrome Beauty's 72 Agostino, Irvine, CA 92614 on January 27, 2021.
        10. A search of available law enforcement databases and US PIS records indicate the
recipient's address was associated with a seizure of methamphetamine in 2018 in a parcel
originating from "6475 Atlantic SPC 226, Long Beach, CA 90805" to North Dakota. Alondra
Garcia last reported to the address on April 2, 2020, .and currently reports to 226 Orchid Lane,
Long Beach, California, which your affiant was unable to verify as a physical address at this time.
Due to the characteristics associated with Subject Parcel 1, a K-9 review was requested.
        11.    On March 9, 2021, I utilized my narcotics certified canine "Tobi." Subject Parcel
1 was placed in an area not known to have been previously contaminated by a narcotic odor. I

directed '·Tobi" to search the area. Upon arriving at Subject Parcel 1, canine '·Tobi" reacted in a
positive manner, indicating the presence of a narcotic odor. Attached hereto and incorporated by
reference is Attachment B, containing Tobi ' s qualifications.
    Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 6 of 9 PageID #: 6



        12.     Subject Parcel 1 is a Priority Mail Express USPS branded white padded envelope.
Subject Parcel 1 measures approximately 9 1/2 inches by 11 inches, and weighs approximately 1
pounds, 7 ounces. Based on my training and experience, as well as the training and experience of
other members of the USPIS Saint Louis CI2 Team, I know that the size and weight of Subject
Parcel 1, coupled with other indicators (the smell of marijuana emanating from the parcel,
fictitious information handwritten on the label, and a positive reaction by a narcotic trained canine),
are indicative of other packages which have been found in the past to contain narcotic substances,
or monies which are the proceeds/payments of narcotic trafficking. It is my belief that the package
will contain narcotics, a violation of Title 21 , United States Code, Sections 841 (a)( l) and 846, and
Title 18 United States Code 1716, non-mailable articles, which are often posted inside of U.S. Post
Offices and include contraband that could pose a danger to life. health, or property.            Upon
execution of the search warrant, I will provide the court with documentation of my findings. It is
my belief that the package wi ll contain narcotics, a violation of Title 21 , United States Code,
Sections 84 l (a)( l) and 846 and/or Title 18, United States Code, Section 1716
        13.    In consultation with the United States Attorney' s Office, I have learned that:
       a.      Title 18, United States Code, Section l 956(a)(l )(A)(i) criminalizes conducting a
transaction, including transferring, delivering, or other disposition, knowing that such transaction
represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of
a specified unlawful activity, including violations of the Controlled Substances Act, with the intent
to promote the carrying on of the specified unlawful activity.
       b.      Title 18, United States Code, Section l 956(a)( 1)(B) criminalizes conducting a
transaction, including transfer, delivery, or other disposition, knowing that such transaction
represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of
a specified unlawful activity, including violations of the Controlled Substances Act, knowing that
the transaction is designed in whole or in part to conceal or disguise the nature, location, source,
ownership, or control of the proceeds of specified unlawful activity.
       c.      Title 18, United States Code, Section 1952 criminalizes using the mail with the
intent to distribute the proceeds of any unlawful activity, including a business enterprise involving
controlled substances, or otherwise promoting, managing, establishing, carry on, or facilitating the
promotion, management, establishment, or carrying on, of such unlawful activity.
 Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 7 of 9 PageID #: 7




        14.    Based upon training and experience, and in consultation with other law enforcement
officers and prosecutors, I am aware that individuals engaged in illegal activities (i.e., drug
trafficking) that generate significant cash proceeds frequently engage in further criminal activities
in order to conceal the source of the cash proceeds. In conjunction with that effort, these
individuals avoid banking institutions, which are subject to federal reporting requirements
mandating that a written report be made of any transaction involving $ 10,000 or more in
cash. Wire transfer services (i.e. Western Union and MoneyGram) are also subject to such
reporting requirements. In an effort to evade these reporting requirements, individuals engaged in
criminal activity seek alternate means (i.e. personal couriers, the United States Mail, and/or private
delivery services like FedEx) to transport cash.
        15.    Subject Parcel 1 is currently in the custody of Task Force Officer Mason J McNail
in the Eastern District of Missouri.
        16.    Because this investigation is ongoing, and its success would be jeopardized if the
contents of this affidavit were made public, Inspectors request that this affidavit be sealed until
further order of the Court.
       I state under penalty of perjury that the foregoing is true and correct.




                                                      ~a:~
                                                      USPJS Task Force Officer



Sworn to, attested to, and affirmed before me via reliable electronic means pursuant to Federal
Rules of Criminal Procedure 4.1 and 41 this _ 11th
                                                _ day of March, 2021.



                                                      JOHN M. BODENHAUSEN
                                                      United States Magistrate Judge
                                                      Eastern District of Missouri
     Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 8 of 9 PageID #: 8


         ATTACHMENT A


                                                                                   --
                                  Pitney Bowes        026W000489800l
               Zone 7             ComPlsPrice
                                  Padded FR Env                 3001205956


    PRIORITY MAil EXPRESS 1-DAY™
                                               Sch eduled Dehvery Om: 03/10/2021

Jo/I Gifts & Wholesale
POSm<872
cape Girardeau MO 63702-0872
                                                         0007




      ALONDRA GARCIA
      6475 ATLANTIC AVE SPC 226
      LONG BEACH CA 90805-8618


                          USPS TRACKING #
Case: 4:21-mj-01084-JMB Doc. #: 1 Filed: 03/11/21 Page: 9 of 9 PageID #: 9




                ATTACHMENT B
                               North County Police Cooperative
                        Bureau of Criminal Investigations Canine Detective
                        Canine Probable Cause Affidavit of Qualifications
                           Handler: Detective Mason McNail, OS 373
                                         Canine "Tobi..

I, Detective Mason McNail, DSN 464, have been a Commi ssioned Police Officer with the North
County Police Cooperative since January of 2021. I have previously amassed 22 years of police
and narcotics experience. I have completed 960 hours of Missouri P.O.S.T. required Law
Enforcement Academy requirements. Canine "Tobi" and I are currently assigned to the North
County Police Cooperative Bureau of Criminal Investigations, as well as the United States Postal
Inspection Service.

Canine Tobi is a brindle colored, male, Dutch Shepherd. He was born on June I0, 2018. Canine
Tobi and I attended and completed the " arcotics Detection," from August 2, 2020 through
August 14, 2020. This course was held at F.M. K9, located in Berrien Center, Michigan. The
training course consisted of two weeks of instruction in the application of canine obedience,
narcotics/controlled substance detection, and article search. Canine Tobi and I were certified by
the North American Police Work Dog Association (NAPWDA) as an accredited Narcotic
Detection Canine team on August 12, 2020.

Canine Tobi has been trained to sn iff and alert to the distinctive odors of controlled substances
including: Heroin, Cocaine, Methamphetamine, Fentanyl, and Marijuana. Canine Tobi alerts to
these odors in a passive manner and exhibits a significant change in behavior by sitting, stand ing,
or laying at, or as close as he can get, to the source of the odor.

Since Canine Tobi and I began working, he has been responsible for the seizure of approximately
10.5 pounds of marijuana, approximately 24 pounds ofmethamphetam ine, and approximately 2.8
grams of LSD. Canine Tobi has also been responsible for the seizure of approximately $47,81 1
in smuggled bulk US Currency.

Canine Tobi and I train a minimum of 16 hours per month, in the areas of narcotic detection,
obedience, tracking, and article searches with the St. Louis County Police Department and/or on
our own time.

This affidavit is current as of January 12, 2021 .

Detective Mason Mc ai l, DSN 373
North County Police Cooperative
Bureau of Criminal Investigations
8027 Page
St. Louis, MO
314-427-8000
